Exhibit 10.27

Partners for Growth

Loan and Security Agreement

 

Borrower: Sonic Foundry, Inc., a Maryland corporation Address: 222 W. Washington
Avenue, Madison, WI 53703 Date: May 13, 2015

THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into on the above date
(the “Effective Date”) between PARTNERS FOR GROWTH IV, L.P. (“PFG”), whose
address is 150 Pacific Avenue, San Francisco, CA 94111 and Borrower(s) named
above (jointly and severally, the “Borrower”), whose chief executive office is
located at the above address (“Borrower’s Address”). The Schedule to this
Agreement (the “Schedule”) being signed by the parties concurrently, is an
integral part of this Agreement. (Definitions of certain terms used in this
Agreement are set forth in Section 7 below.)

 

1. LOANS.

1.1 Loans. PFG will make loans to Borrower (the “Loan” or “Loans”) in the amount
(s) shown on the Schedule subject at all times to, and notwithstanding any other
provision of this Agreement, no Default or Event of Default having occurred and
being continuing at any time a Loan is requested or made.

1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement. Interest shall be payable monthly, on the first day
of each month for interest accrued during the prior month.

1.3 Fees. Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest Lender Expenses and other sums payable to PFG and are
not refundable.

1.4 Loan Requests. To obtain a Loan, Borrower shall make a Qualifying Request to
PFG compliant with Section 8.5. Loan Requests are not deemed made until PFG
acknowledges receipt of the same by electronic mail or otherwise in writing.
Borrower appoints the Responsible Officer(s) as its authorized agent to make
Loan Requests and any Loan Request made by such Responsible Officer(s) shall be
binding on Borrower as if made by its own officers who are duly authorized to
bind Borrower in respect of this Agreement. PFG’s obligation to fund a Loan
Request shall be subject to its receipt of such reports, certificates and other
information as may be set forth in the Schedule. Loan Requests received after
12:00 Noon Pacific time will not be deemed to have been received by PFG until
the next Business Day. PFG may rely on any Loan Request given by a person whom
PFG believes in good faith is a Responsible Officer, and Borrower will indemnify
PFG for any loss PFG suffers as a result of that reliance.

1.5 Late Fee. If any payment of accrued interest for any month is not made
within three business days after the later of the date a bill therefor is sent
by PFG or three business days after the due date therefor, or if any payment of
principal or any other payment is not made within three Business Days after the
date due, then Borrower shall pay PFG a late payment fee equal to 5% of the
amount of each such late payment. The provisions of this paragraph shall not be
construed as PFG’s consent to Borrower’s failure to pay any amounts when due,
and PFG’s acceptance of any such late payments shall not restrict PFG’s exercise
of any remedies arising out of any such failure. Unless expressly waived in
writing by PFG in its sole discretion, interest at the Default Rate shall
commence to apply to outstanding monetary Obligations as from the date the above
grace periods expire.

 

2. SECURITY INTEREST.

2.1 Grant of Security Interest. To secure the payment and performance of all of
the Obligations when due, Borrower hereby grants to PFG a continuing security
interest in, and pledges to PFG, all of the following (collectively, the
“Collateral”): all right, title and interest of Borrower in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles (including without limitation all Intellectual Property);
all Investment Property; all Other Property (including all equity interests
owned in US domestic Subsidiaries and 65% of all equity interests in all
non-U.S. domiciled Subsidiaries); and any and all claims, rights and interests
in any of the above, and all guaranties and security for any of the above, and
all substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above and all Borrower’s books relating to any and all of the
above.

 

-1-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower covenants that the
following representations will continue to be true, except for representations
expressly specified to be made as of a particular date, and that Borrower will
at all times comply with all of the following covenants, throughout the term of
this Agreement and thereafter until all Obligations (other than inchoate
indemnity obligations) have been paid and performed in full:

3.1 Corporate Existence, Authority and Consents. Borrower is and will continue
to be, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation and has in full force and effect all
Governmental Authorizations required for Borrower to lawfully conduct its
business as conducted on the Effective Date. Borrower shall give PFG 30 days’
prior written notice before changing its jurisdiction or form of organization.
Borrower is and will continue to be qualified and licensed to do business in all
jurisdictions in which any failure to do so could result in an adverse effect on
Borrower or its business or result in a monetary or non-monetary obligation with
a value in excess of $100,000. The execution, delivery and performance by
Borrower of this Agreement, and all other documents contemplated hereby (i) have
been duly and validly authorized, (ii) are enforceable against Borrower in
accordance with their terms (except as enforcement may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
relating to creditors’ rights generally), and (iii) do not violate Borrower’s
Constitutional Documents, or any Legal Requirement or any material agreement or
instrument of Borrower or relating to its property, (iv) does not require any
action by, filing, registration or qualification with, or Governmental
Authorization from, any Governmental Body (except such Governmental
Authorizations which have already been obtained and are in full force and
effect), and (v) do not constitute grounds for acceleration of any material
Indebtedness or obligation under any agreement or instrument of Borrower or
relating to its property. Without limiting the foregoing: (A) the Board has the
authority under Borrower’s Constitutional Documents to enter into and cause
Borrower to perform, or to delegate such authority to a Responsible Officer to
enter into and cause Borrower to perform, its Obligations, and (B) no consent is
required of any Person to make the representation set forth in clause
(A) absolutely true in all respects.

3.2 Name; Trade Names and Styles. As of the Effective Date, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Constitutional Documents. Listed in the Representations are all prior names
of Borrower and all of Borrower’s present and prior trade names as of the
Effective Date. Borrower shall give PFG 30 days’ prior written notice before
changing its name or doing business under any other name. Borrower has complied,
and will in the future comply, in all material respects, with all laws relating
to the conduct of business under a fictitious business name, if applicable to
Borrower.

3.3 Place of Business; Location of Collateral. As of the Effective Date, the
address set forth in the heading to this Agreement is Borrower’s chief executive
office. In addition, as of the Effective Date, Borrower has places of business
and Collateral is located only at the locations set forth in the
Representations. Borrower will give PFG at least 30 days prior written notice
before opening any additional place of business, changing its chief executive
office, or moving any of the Collateral valued at greater than $100,000 to a
location other than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $10,000 fair market value
of Equipment is located.

3.4 Title to Collateral; Perfection; Permitted Liens.

(a) Borrower is as of the Effective Date, and will at all times in the future
be, the sole owner of all the Collateral, except for Collateral which is leased
or licensed to Borrower. The Collateral is as of the Effective Date and will
remain free and clear of any and all liens, charges, security interests,
encumbrances and adverse claims, except for Permitted Liens. As of the Effective
Date, PFG will have, and will continue to have, a First-Priority perfected and
enforceable security interest in all of the Collateral, subject only to
Permitted Liens, and Borrower will at all times defend PFG and the Collateral
against all claims of others.

(b) Borrower has set forth in the Representations all of Borrower’s Collateral
Accounts as of the Effective Date, and Borrower shall (i) give PFG five Business
Days advance written notice before establishing any new Collateral Accounts or
(ii) depositing any Cash or Cash Equivalents or Investment Property into any new
Collateral Account and (iii) shall cause the institution where any such new
Collateral Account is maintained to execute and deliver to PFG a Control
Agreement in form sufficient to perfect PFG’s security interest in the
Collateral Account and otherwise satisfactory to PFG in its good faith business
judgment.

 

-2-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

(c) In the event that Borrower shall at any time after the Effective Date have
any commercial tort claims against others, which it is asserting, and in which
the potential recovery exceeds $100,000, Borrower shall promptly notify PFG
thereof in writing and provide PFG with such information regarding the same as
PFG shall request (unless providing such information would waive Borrower’s
attorney-client privilege). Such notification to PFG shall constitute a grant of
a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.

(d) No Collateral with a value in excess of $100,000 is affixed to any real
property in such a manner or with such intent as to become a fixture, except as
disclosed in detail in Exhibit A. From and after the Effective Date, without
PFG’s consent in each instance, no material part of the Collateral will be
affixed to any real property in such a manner, or with such intent, as to become
a fixture. Borrower is not, except as set forth in Exhibit A, and will not
become a lessee under any real property lease pursuant to which the lessor may
obtain any rights in any of the Collateral and no such lease now prohibits,
restrains, impairs or will prohibit, restrain or impair Borrower’s right to
remove any Collateral from the leased premises. Whenever any Collateral is
located upon premises in which any third party has an interest, Borrower shall,
whenever requested by PFG, use commercially reasonable efforts to cause such
third party to execute and deliver to PFG, in form acceptable to PFG, such
waivers and subordinations as PFG shall specify in its good faith business
judgment. Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

(e) Except as specified in the Representations, Borrower is not party to, nor is
it bound by, any Restricted License.

3.5 Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will immediately advise PFG in
writing of any material loss or damage to the Collateral.

3.6 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.

3.7 Financial Condition, Statements and Reports. All Financial Statements now or
in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and financial condition of Borrower in all material respects, in
accordance with GAAP, at the times and for the periods therein stated. Between
the last date covered by any such statement provided to PFG and the Effective
Date, there has been no Material Adverse Change.

3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required Tax Returns, and Borrower has timely paid,
and will timely pay, all Taxes now or in the future owed by Borrower. Borrower
may, however, defer payment of any of the foregoing which are contested by
Borrower in good faith, provided that Borrower (i) contests the same by
appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies PFG in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the same from becoming a lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower’s
prior tax years which could result in additional Taxes becoming due and payable
by Borrower. Borrower has paid, and shall continue to pay all amounts necessary
to fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Body.

3.9 Compliance with Law. Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all Legal
Requirements applicable to Borrower, including, but not limited to, those
relating to Borrower’s ownership of real or personal property, the conduct and
licensing of Borrower’s business, and all environmental matters.

3.10 Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s Knowledge) threatened against or
affecting Borrower in any court or before any Governmental Body (or any basis
therefor known to Borrower) (i) involving individually or in the aggregate more
than $50,000, or (ii) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change. Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000 or more in the
aggregate.

3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for lawful
business purposes, including any purposes detailed in the Schedule. Borrower is
not purchasing or carrying any “margin stock” (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any Loan will be used to purchase or carry any “margin stock” or to extend
credit to others for the purpose of purchasing or carrying any “margin stock.”

 

-3-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

3.12 No Default. At the Effective Date, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.

3.13 Protection and Registration of Intellectual Property Rights. Borrower owns
or otherwise holds the right to use all Intellectual Property rights material to
Borrower’s business or necessary for the conduct of its business as currently
conducted and reflected in any Borrower’s financial plans covering future
periods. Borrower shall: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property, other than Intellectual Property
that is not material to Borrower’s business, has a fair value of less than
$25,000 and that Borrower has affirmatively determined not to maintain or to
abandon; (b) promptly advise PFG in writing of infringements of its Intellectual
Property material to its business; (c) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without PFG’s written consent, (d) provide (i) written notice to PFG at
least ten (10) days prior to entering into or becoming bound by any Restricted
License (other than over-the-counter software that is commercially available to
the public and licenses or agreements of Borrower with customers in which
Borrower is an original equipment manufacturer), and (ii) the consent or waiver
of any Person whose consent or waiver is necessary for (A) any Restricted
License to be deemed “Collateral” and for PFG to have a Lien in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(B) PFG to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with PFG’s rights and remedies under
this Agreement and the other Loan Documents, and (e) while any Obligations are
Outstanding, shall not Transfer any Intellectual Property without PFG’s consent,
which consent shall not be unreasonably withheld if no Default or Event of
Default has occurred and is then continuing, the Transfer of such Intellectual
Property would not give rise to such a Default or Event of Default, and if such
Intellectual Property meets the three criteria set forth as the exceptions to
Borrower’s duties to protect, defend and maintain under clause (a), above. If,
before the Obligations have been paid and/or performed in full, Borrower shall
(i) adopt, use, acquire or apply for registration of any trademark, service mark
or trade name, (ii) apply for registration of any patent or obtain any patent or
patent application; (iii) create or acquire any published or material
unpublished works of authorship material to the business that is or is to be
registered with the U.S. Copyright Office or any non-U.S. equivalent; or
(iv) register or acquire any domain name or domain name rights, then the
provisions of Section 2.1 shall automatically apply thereto, and Borrower shall
use all commercially reasonable efforts to give PFG advance written notice
thereof and in any event shall thereafter give PFG prompt written notice thereof
(which for purposes hereof shall be deemed to be not more than five (5) Business
Days from the occurrence of each and any of the foregoing). Borrower shall
further provide PFG with all information and details relating to the foregoing
and take such further actions as PFG may reasonably request from time to time to
enable PFG to perfect or continue the perfection of PFG’s interest in such
Collateral.

3.14 Domain Rights and Related Matters. Borrower (a) is the sole record, legal
and beneficial owner of all domain names and domain name rights used in
connection with its business and that of its Subsidiaries, free and clear of any
rights or claims of any third party; (b) has set forth in the Representations
with respect to domain names and ownership thereof, domain registry, domain
servers, location and administrative contact information, web hosting and
related services and facilities (collectively, “Domain Rights”) is true,
accurate and complete and Borrower shall promptly notify PFG of any material
changes to such information; (c) shall maintain all Domain Rights that Borrower
has not affirmatively determined to abandon in full force and effect so long as
any Obligations remain outstanding; (d) shall, upon request of PFG, notify such
third parties (including domain registrars, hosting companies and internet
service providers) of PFG’s security interest in Borrower’s Domain Rights; and
(e) shall promptly advise PFG in writing of any material disputes or
infringements of its Domain Rights. The obligations of Borrower under this
Section shall not be limited by any Borrower obligations under the IP Security
Agreement and related Collateral Agreements and Notices executed in connection
with this Agreement.

3.15 Dormant Subsidiary. The Dormant Subsidiary (a) does not own assets or
property of any kind (including any assets or property that would constitute
Collateral if the Dormant Subsidiary were a Borrower) with an aggregate value
among all such assets and property greater than $10,000; (b) does not actively
conduct any business; (c) has no Collateral Accounts in its name; and (d) has no
outstanding business obligations to any Person (including any Indebtedness).

 

4. ADDITIONAL DUTIES OF BORROWER.

Borrower will at all times comply with all of the following covenants throughout
the term of this Agreement:

4.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

4.2. Remittance of Proceeds. Subject to the rights of the Senior Lender, all
proceeds arising from the disposition of any Collateral shall be delivered, in
kind, by Borrower to PFG in the original form in which received by Borrower not
later than

 

-4-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

the following Business Day after receipt by Borrower, to be applied to the
Obligations in such order as PFG shall determine; provided that, if no Default
or Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to PFG (i) the proceeds of Accounts arising in the ordinary
course of business, or (ii) the proceeds of the sale of surplus, worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $25,000 or less (for all such
transactions in any fiscal year). Borrower agrees that it will not commingle
proceeds of Collateral (other than those described in subclauses (i) and
(ii) above) with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for PFG, except as set forth above, and subject to the rights of the
Senior Lender. PFG may, in its good faith business judgment, require that all
proceeds of Collateral be deposited by Borrower into a Lock-Box account, or such
other “blocked account” as PFG may specify, pursuant to a blocked account
agreement in such form as PFG may specify in its good faith business judgment.
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

4.3 Insurance. Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to PFG, in such form and amounts as PFG may reasonably
require and as are customary and in accordance with standard practices for
Borrower’s industry and locations, and Borrower shall provide evidence of such
insurance to PFG. All such insurance policies shall name PFG as an additional
loss payee, and shall contain a lenders loss payee endorsement in form
reasonably acceptable to PFG. Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
with respect to Collateral totaling less than $100,000, which shall be utilized
by Borrower for the replacement of the Collateral with respect to which the
insurance proceeds were paid. PFG may require reasonable assurance that the
insurance proceeds so released will be so used. If Borrower fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to PFG copies of all
material reports made to insurance companies.

4.4 Reports. Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.

4.5 Access to Collateral, Books and Records; Additional Reporting and Notices.
At reasonable times, and on three (3) Business Days” notice, PFG, or its agents,
shall have the right to inspect the Collateral, and the right to audit and copy
Borrower’s books and records. The foregoing inspections and audits shall be at
Borrower’s expense and the charge therefor shall be $850 per person per day (or
such higher amount as shall represent PFG’s then current standard charge for the
same), plus Lender Expenses, provided that so long as no Default or Event of
Default has occurred and is then continuing and no prior inspection or audit has
revealed material deficiencies or inaccuracies in Borrower’s books and records,
only one such inspection and audit shall be at Borrower’s expense during any
calendar year. Notwithstanding the foregoing, Borrower shall not be required to
disclose to PFG any document or information (i) where disclosure is prohibited
by applicable law, or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product. If Borrower is withholding any information
under the preceding sentence, it shall so advise PFG in writing, giving PFG a
general description of the nature of the information withheld. Without limiting
the scope of reporting under Section 6 of the Schedule, Borrower shall promptly
disclose to PFG any efforts to sell Borrower, its business or assets or any
material part thereof or to refinance the Loan and shall disclose the salient
details of any offers received from time to time in respect of the foregoing. At
any time when a Default or Event of Default has occurred and is continuing
(whether or not PFG has agreed to forbear), PFG shall be entitled (i) to be
briefed as to such matters as PFG may require in its business discretion,
(ii) to receive advance notice of any and all Board meetings or written
consents, and (iii) to observe any such Board meetings, other than any executive
session thereof, whether or not formally constituted as such.

4.6 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, without PFG’s prior written consent (which shall be a matter of its
good faith business judgment and shall be conditioned on Borrower then being in
compliance with the terms of this Agreement), do any of the following:

(i) permit or suffer any Change in Control;

(ii) acquire any assets, except in the ordinary course of business, or make any
Investments other than Permitted Investments;

(iii) enter into any transaction outside the ordinary course of business with a
value in excess of $50,000 (which non-ordinary course transactions shall include
mergers, amalgamations, consolidations in respect of any Borrower or other Group
Member), provided that with not less than thirty (30) days’ notice to PFG, one
Borrower may merge with another Borrower and a Non-Borrower Subsidiary may merge
with a Borrower or another Non-Borrower Subsidiary;

 

-5-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

(iii) Transfer any part of its business or property, except for (A) the sale of
finished Inventory in the ordinary course of Borrower’s business, (B) the sale
of obsolete or unneeded Equipment in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, (C) the making of
Permitted Investments, and (D) the granting of Permitted Liens; and, for the
avoidance of any doubt, a Transfer of business or property, as contemplated
above, would include (1) Borrower or any Subsidiary making or causing any
payment to be made on Subordinated Debt unless expressly permitted under the
terms of the subordination, intercreditor or other agreement to which the
Subordinated Debt is subject (and, if permitted in this Agreement, only to the
extent permitted), and (2) other than with the express consent of PFG in its
sole business discretion, the amendment or modification of any such
subordination, intercreditor or other agreement to provide for earlier or
greater principal, interest or other payments thereon or adversely affect the
subordination thereof to Obligations owed to PFG;

(iv) store any Inventory or other Collateral with any warehouseman or other
third party with an aggregate value (per location) of $100,000 or greater,
unless there is in place a bailee agreement in such form as PFG shall specify in
its good faith business judgment between PFG and such warehouseman or other
third party;

(v) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;

(vi) make any loans of any money or other assets, other than Permitted
Investments (which, for the avoidance of doubt, excludes any Investment in the
Dormant Subsidiary);

(vi) incur or permit to exist any Indebtedness, other than Permitted
Indebtedness;

(viii) guarantee or otherwise become liable with respect to the obligations of
another party or entity;

(ix) pay or declare any Dividends (except for dividends payable solely in stock
of Borrower);

(x) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s equity, except (A) as required in the ordinary course of business
and consistent with past practice in connection with redeeming or purchasing
equity of departing employees, up to a maximum aggregate of $100,000 in any
fiscal year, and (B) cashless acquisitions of stock in connection with exercise
of employee stock options in the ordinary course of Borrower’s business
consistent with past practice;

(xi) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto;

(xii) after the date hereof cause or permit any Non-Borrower Subsidiary to hold
an average monthly balance of Cash and Cash Equivalents with institutions or
otherwise of more than 125% of the amounts held, respectively, on the Effective
Date, without providing prompt notice to PFG;

(xiii) make or permit any payment on any Subordinated Debt, except under the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof,
provide for earlier or greater principal, interest, or other payments thereon,
or adversely affect the subordination thereof to Obligations owed to PFG;

(xiv) (A) without at least thirty (30) days prior written notice to PFG: (1) add
any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than $10,000 in Borrower’s assets or
property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, (5) change any
organizational number (if any) assigned by its jurisdiction of organization; or
(6) form any new Subsidiaries, and in each case, subject to (A) Borrower’s and
such Subsidiary(ies) compliance with Section 4.9 hereof, (B) such
Subsidiary(ies) compliance with Section 4.10, and (C) such Subsidiary(ies)
compliance with Section 8(b) of the Schedule; or (B) fail to provide notice to
PFG of any Key Person departing from or ceasing to be actively in the employ of
Borrower within the earlier to occur of Knowledge thereof and five (5) days
after such Key Person’s departure from Borrower;

(xv) cause or permit all Subsidiary Indebtedness to exceed $700,000 at any time;

(xvi) liquidate or dissolve, or elect or resolve to liquidate or dissolve;

(xvii) cause or permit any of the actions or events described in clauses (i),
(ii), (iii), (iv), (vi), (viii) (xi) or (xvi) in respect of its Subsidiaries (on
an “as if applied to Subsidiary” basis); or

(xviii) the Board shall permit or shall resolve to or approve, or Borrower shall
otherwise take any steps to effect, any of the foregoing actions in clauses
(i) through (xvii), inclusive, which are not otherwise expressly permitted
herein.

Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.

 

-6-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

4.7 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or instituted or threatened in writing against PFG with respect to
any Collateral or relating to Borrower, Borrower shall, without expense to PFG,
make available Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that PFG may deem them reasonably necessary in
order to prosecute or defend any such suit or proceeding.

4.8 Changes. Borrower agrees to promptly notify PFG in writing of any changes in
the information set forth in the Representations.

4.9 Further Assurances. Borrower agrees, at its expense, on reasonable request
by PFG, to execute all documents and take all actions, as PFG, may, in its good
faith business judgment, deem necessary or useful in order to perfect and
maintain PFG’s perfected First-Priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement, including without limitation, the joinder of any
New Subsidiaries to this Agreement and execution of such other agreements and
instruments as PFG reasonably request, including execution of a cross-corporate
continuing guaranty among Borrowers and Non-Borrower Subsidiaries. In addition,
Borrower shall Deliver to PFG, within five (5) days after the same are sent or
received, copies of all correspondence, reports, documents and other filings
with any Governmental Body regarding compliance with or maintenance of
Governmental Authorizations or Legal Requirements or that could reasonably be
expected to have a material effect on any of the Governmental Authorizations or
otherwise on the operations of Borrower or any of its Subsidiaries.

4.10 Collateral Accounts. Subject to Section 8(b) of the Schedule: (a) At all
times thereafter, maintain all of its Collateral Accounts depositary
institutions in respect of which a Control Agreement in favor of PFG is at all
times in effect; and (b) provide PFG five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than the Senior Lender.

4.11 Authorization to File Security Instruments. By executing and delivering a
term sheet in respect of the Loans, Borrower shall be deemed to have authorized
PFG to file Security Instruments on or prior to the Effective Date, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
PFG’s interest or rights hereunder, including a notice that any disposition of
the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of PFG under the Code. Such Security Instruments may indicate
the Collateral as “all assets of the Debtor” or words of similar effect, or as
being of an equal or lesser scope, or with greater detail, all in PFG’s
discretion.

4.12 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to PFG, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to PFG, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by PFG that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

 

5. TERM.

5.1 Maturity Date. This Agreement shall continue in effect until the maturity
date(s) set forth on the Schedule (the “Maturity Date”), subject to Sections
5.2, 5.3 and 5.4, below.

5.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date as follows: (i) if expressly permitted in the Schedule, by Borrower,
effective three Business Days after written notice of termination is given to
PFG and payment in full in cash of all Obligations (other than inchoate
indemnity obligations); or (ii) by PFG at any time after the occurrence and
during the continuance of an Event of Default, without notice, effective
immediately. If a Borrower right to prepay Obligations is provided in the
Schedule and the exercise of such right is subject to payment of any
consideration to PFG as a condition to such exercise, a Borrower Default or
Event of Default that results in an acceleration of Obligations and/or
termination of this Agreement shall not relieve Borrower of the obligation to
pay such consideration, which shall be included in the Obligations required to
be paid or performed by Borrower.

5.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, (i) all of PFG’s security interests in all of
the Collateral and all of the terms and provisions of this Agreement shall
continue in full force and effect until all Obligations have been paid and
performed in full, and (ii) no further Loans will be made to Borrower unless PFG
otherwise agrees in its sole and absolute discretion. No termination shall in
any way affect or impair any right or remedy of PFG, nor shall any such
termination relieve Borrower of any Obligation to PFG, until all of the
Obligations have been paid and performed in full. Upon payment and performance
in full of all the Obligations and termination of this Agreement, PFG shall
promptly terminate its financing statements with respect to Borrower and deliver
to Borrower such other documents as may be required to fully terminate PFG’s
security interests.

5.4 Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, all covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied. The
obligation of Borrower in Section 8.9 to indemnify PFG shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

-7-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

6. EVENTS OF DEFAULT AND REMEDIES.

6.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement regardless of whether
notice thereof is given by PFG, and Borrower shall give PFG immediate written
notice thereof:

(a) Any warranty, representation, covenant, statement, report or certificate
made or delivered to PFG by Borrower or any of Borrower’s officers, employees or
agents, now or in the future shall be untrue or misleading in any material
respect when made or deemed to be made; or

(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three Business Days after the date due, provided that
in the case of charges other than principal and interest on Obligations and fees
and costs due on the date hereof, at least five Business Days prior notice has
been given to Borrower; or

(c) Borrower (i) shall fail to comply with any of the financial covenants set
forth in the Schedule, or (ii) shall breach any of the provisions of Section 4.6
hereof that by its nature is not reasonably capable of cure or which is not
cured within five Business Days, or (iii) shall fail to perform any other
non-monetary Obligation which by its nature cannot be cured, or (iv) shall fail
to permit PFG to conduct an inspection or audit as provided in Section 4.5
hereof or shall fail to provide the notices, information, briefing and other
rights set forth in Section 4.5, or (v) shall fail to provide PFG with a Report
under Section 6 of the Schedule within three (3) Business Days after the date
due; or

(d) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten (10) Business Days after the date due; provided,
however, if such failure results from a Default or an Event of Default for which
there is a shorter cure period set forth in this Section 6.1, then the
applicable cure period shall be such shorter period; or

(e) any levy, assessment, attachment or seizure is made on all or any part of
the Collateral which is not cured within five (5) Business Days after the
occurrence of the same, or any Lien (other than a Permitted Lien) is made on all
or any part of the Collateral which is not cured within ten (10) Business Days
after the occurrence of the same; or

(f) any default or event of default occurs under any obligation secured by a
Permitted Lien (which for the avoidance of doubt would include the Liens of the
Senior Lender), which is not cured within any applicable cure period by the
holder of the Permitted Lien; or

(g) there is, under any agreement to which Borrower or any Guarantor is a party
with a third party or parties, (i) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of
$100,000; or (ii) any breach or default by Borrower or any Guarantor, the result
of which could result in a Material Adverse Change or have a material adverse
effect on Borrower, any Guarantor or its business or prospects; or

(h) (i) Dissolution, termination of existence, insolvency or business failure of
Borrower or any Guarantor; or (ii) appointment of a receiver, trustee or
custodian, for all or any part of the property of, assignment for the benefit of
creditors by, or the commencement of any Insolvency Proceeding by, against or in
respect of Borrower or any Guarantor under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, in each above case
that is not dismissed or stayed within 45 days (and for the avoidance of doubt,
PFG shall have no obligation to advance any Loan while any of the foregoing
conditions or those set forth in clauses (iii) and (iv), below, exist); or
(iii) Borrower or any Guarantor shall generally not pay its debts as they become
due; or (iv) Borrower or any Guarantor shall conceal, remove or Transfer any
part of its property, with intent to hinder, delay or defraud its creditors, or
make or suffer any Transfer of any of its property which may be fraudulent under
any bankruptcy, fraudulent conveyance or similar law; or

(i) Borrower, any Guarantor or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to PFG or to induce PFG to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or

 

-8-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

(j) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or

(k) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or

(l) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or

(m) Borrower shall (i) enter into any agreement, binding or non-binding, that
would result in a Change in Control, or (ii) effect or suffer a Change in
Control; or

(n) a default or breach shall occur under any other Loan Document, which default
or breach shall be continuing after the later of cure period expressly specified
in such Loan Document or five (5) Business Days; or

(o) a Material Adverse Change shall occur.

PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.

6.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, PFG, at its option, and without notice or
demand of any kind (all of which are hereby expressly waived by Borrower), may
do any one or more of the following, subject to the rights of the Senior Lender:
(a) Cease making Loans or otherwise extending credit to Borrower under this
Agreement or any other Loan Document; (b) Accelerate and declare all or any part
of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Borrower hereby irrevocably waives: (i) any bond
and any surety or security relating thereto required by any statute, court rule
or otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) Require Borrower to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Borrower, and to
remove the Collateral to such locations as PFG may deem advisable; (e) Complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale. PFG
shall have the right to conduct such disposition on Borrower’s premises without
charge, for such time or times as PFG deems reasonable, or on PFG’s premises, or
elsewhere and the Collateral need not be located at the place of disposition.
PFG may directly or through any affiliated company purchase or lease any
Collateral at any such public disposition, and if permissible under applicable
law, at any private disposition. Any sale or other disposition of Collateral
shall not relieve Borrower of any liability Borrower may have if any Collateral
is defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes PFG to endorse or sign Borrower’s name on all collections, receipts,
instruments and other documents, to take possession of and open mail addressed
to Borrower and remove therefrom payments made with respect to any item of the
Collateral or proceeds thereof, and, in PFG’s good faith business judgment, to
grant extensions of time to pay, compromise claims and settle Accounts and the
like for less than face value; (h) Exercise any and all rights under any present
or future Control Agreements relating to Deposit Accounts or Investment
Property; and (i) Demand and receive possession of any of Borrower’s federal and
state income tax returns and

 

-9-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

the books and records utilized in the preparation thereof or referring thereto.
All Lender Expenses, liabilities and obligations incurred by PFG with respect to
the foregoing shall be added to and become part of the Obligations, shall be due
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations. Without limiting any of PFG’s rights and
remedies, from and after the occurrence and during the continuance of any Event
of Default, the interest rate applicable to the Obligations shall be the Default
Rate.

6.3 Standards for Determining Commercial Reasonableness. Borrower and PFG agree
that a sale or other disposition (collectively, “sale”) of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m.;
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same. PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable. Without limiting the foregoing, if Exigent
Circumstances exist, Borrower and PFG agree that notice periods may be shorter
than as set forth above and such shorter notice periods are commercially
reasonable in Exigent Circumstances. Borrower further acknowledges and agrees
that if PFG’s or third parties’ access to Collateral is inhibited, restricted or
denied, it shall be commercially reasonable for PFG to conduct a sale of
Collateral under such circumstances even though the lack of access to Collateral
would likely give rise to a sale price less than if parties had unfettered
access to Collateral for purposes of conducting a sale.

6.4 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner and subject to the rights of the Senior Lender: (a) Execute on
behalf of Borrower any documents that PFG may, in its good faith business
judgment, deem advisable in order to perfect and maintain PFG’s security
interest in the Collateral, or in order to exercise a right of Borrower or PFG,
or in order to fully consummate all the transactions contemplated under this
Agreement, and all other Loan Documents; (b) Execute on behalf of Borrower, any
invoices relating to any Account, any draft against any Account Debtor and any
notice to any Account Debtor, any proof of claim in bankruptcy, any Notice of
Lien, claim of mechanic’s, materialman’s or other lien, or assignment or
satisfaction of mechanic’s, materialman’s or other lien; (c) Take control in any
manner of any cash or non-cash items of payment or proceeds of Collateral;
endorse the name of Borrower upon any instruments, or documents, evidence of
payment or Collateral that may come into PFG’s possession; (d) Endorse all
checks and other forms of remittances received by PFG; (e) Pay, contest or
settle any lien, charge, encumbrance, security interest and adverse claim in or
to any of the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) Grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith;
(g) Pay any sums required on account of Borrower’s taxes or to secure the
release of any liens therefor, or both; (h) Settle and adjust, and give releases
of, any insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) Instruct any third party having custody or control of any books or
records belonging to, or relating to, Borrower to give PFG the same rights of
access and other rights with respect thereto as PFG has under this Agreement;
(j) Execute on behalf of Borrower and file in Borrower’s name such documents and
instruments as may be necessary or appropriate to effect the Transfer of Domain
Rights, domain names, domain registry administrative contacts and domain and
website hosting services into the name of PFG or its designees, and (k) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents. Any and all Lender Expenses incurred by PFG with respect
to the foregoing shall be added to and become part of the Obligations, shall be
payable on demand, and shall bear interest at a rate equal to the highest
interest rate applicable to any of the Obligations. In no event shall PFG’s
rights under the foregoing power of attorney or any of PFG’s other rights under
this Agreement be deemed to indicate that PFG is in control of the business,
management or properties of Borrower.

6.5 Application of Proceeds. All proceeds realized as the result of any sale of
the Collateral shall be applied by PFG first to Lender Expenses incurred in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency. If, PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.

6.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies. The failure or delay of PFG
to exercise any rights or remedies shall not operate as a waiver thereof, but
all rights and remedies shall continue in full force and effect until all of the
Obligations have been fully paid and performed.

 

-10-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

7. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:

“Account Debtor” means the obligor on an Account.

“Accounts” means all present and future “accounts” as defined in the Code in
effect on the Effective Date with such additions to such term as may hereafter
be made, and includes without limitation all accounts receivable, healthcare
receivables and other sums owing to Borrower.

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or Subsidiary of
such Person, or any Person directly or indirectly through any other Person
controlling, controlled by or under common control with such Person.

“Astute Settlement” is a settlement agreement by and among Sonic Foundry,
Learners Digest International and Astute Technology, LLC, dated on or about
June 30, 2014.

“Board” means the Board of Directors or other governing authority of Borrower as
authorized in its Constitutional Documents (which for the avoidance of doubt,
includes a member or manager of a limited liability company).

“Business Day” means a day on which PFG is open for business.

“Cash” means unrestricted and unencumbered (except for the Liens of PFG and the
Senior Lender) cash or cash equivalents in Deposit Accounts or other Collateral
Accounts for which there is in effect a Control Agreement among Borrower, PFG
and the depositary institution in respect of such accounts, unless the
requirement for a Control Agreement has been waived by PFG.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Group or a rating of P-1 or the equivalent thereof by
Moody’s Investors Service, Inc.; (c) certificates of deposit held with the
Senior Lender maturing no more than one (1) year after issue; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition and (e) Investments pursuant to Borrower’s Investment Policy,
provided that such investment policy (and any such amendment thereto) has been
provided by Borrower to PFG and approved in writing by PFG.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing thirty-five percent (35%) or more of the
combined voting power of Borrower’s then outstanding securities in a single
transaction or a series of related transactions (other than by the sale of
Borrower’s equity securities in a public offering or to venture capital or
private equity investors so long as Borrower identifies to PFG the venture
capital or private equity investors at least seven (7) Business Days prior to
the initial closing of the transaction and provides to PFG a description of the
material terms of the transaction and such other information as PFG may
reasonably request); or (b) during any period of twelve consecutive calendar
months, individuals who at the beginning of such period constituted the Board of
Borrower (together with any new directors whose election by the Board of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office (other than as a result of the above-referenced venture
capital / private equity exception, subject to the same notice and information
requirements as specified above).

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

 

-11-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

“Collateral” has the meaning set forth in Section 2 above.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, each as defined in the Code, and any other account of any kind or type
in respect of Investment Property, including each of Borrower’s primary
operating and other deposit accounts and securities accounts, including all cash
management, merchant services, and foreign exchange accounts and facilities.

“Compliance Certificate” means Borrower’s certification of its compliance with
the terms and conditions of this Agreement and such other matters as PFG may
require to be addressed in such certificate, in the form as initially set forth
as Exhibit B hereto, as such form may be amended from time to time upon advance
notice from PFG.

“Constitutional Document” means for any Person, such Person’s formation
documents, as last certified by the Secretary of State (or equivalent
Governmental Body) of such Person’s jurisdiction of organization, together with,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or operating or similar agreement), (c) if such Person is a partnership, its
partnership agreement (or similar agreement), and (d) if such Person is a
statutory joint venture company or similar entity, its joint venture (or
similar) agreement, each of the foregoing with all current amendments or
modifications thereto.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, Dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.

“Control Agreement” means a written agreement among PFG, Borrower and a
depositary bank or other custodian in respect of Borrower’s Collateral Accounts
by which the depositary bank or other custodian, as appropriate, agrees to
comply with instructions given from time to time by PFG directing the
disposition of the funds, investments and securities in Borrower’s Collateral
Accounts without further consent of Borrower, which instructions may include not
complying with instructions (which term may include the honoring of checks
written by Borrower against funds in said accounts) given by Borrower, and
containing other terms acceptable to PFG.

“Current Depositary(ies)” means the banking and / or other financial
institutions at which Borrower maintains Collateral Accounts on the Effective
Date.

“Debt Service” means, for any period of measurement, all regularly scheduled
payments of principal and interest of Indebtedness of Borrower and its
Subsidiaries, determined on a consolidated basis due within the trailing twelve
(12) month period ended as of such date of measurement.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” means the lesser of (i) the applicable rate(s) set forth in the
Schedule, plus six percent (6%) per annum, and (ii) the maximum rate of interest
that may lawfully be charged to a commercial borrower under applicable usury
laws.

“Deferred Revenue” means all amounts received or invoiced in advance of
performance under contracts and not yet recognized as revenue.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the Effective Date with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit, and as used in this Agreement, the term “Deposit Accounts” shall be
construed to also include securities, commodities and other Investment Property
accounts.

 

-12-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) non-cash stock
compensation expense, plus (f) other non-cash and non-recurring expenses
acceptable to PFG, in its reasonable discretion.

“Dividend” means a payment or other distribution in respect to equity to an
owner thereof, (A) whether or not (i) in respect of net profits or otherwise,
(ii) declared by Borrower’s (or other relevant party’s) (iii) Board, previously
paid, or (iv) authorized in its Constitutional Documents or otherwise, and
(B) for the avoidance of doubt, includes distributions to members of a limited
liability company.

“Dormant Subsidiary” means Sonic Foundry Media Systems, Inc., a Maryland
corporation.

“Dutch Subsidiary” means Borrower’s Netherlands Subsidiary, Media Mission B.V.,
a Dutch B.V.

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the Effective Date with such additions to such term as may hereafter
be made, and includes without limitation all machinery, fixtures, goods,
vehicles (including motor vehicles and trailers), and any interest in any of the
foregoing.

“Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.

“Exigent Circumstances” means circumstances that substantially inhibit an
orderly sale process or that imply urgency due to rapid erosion of value or
opportunity, including Borrower closing its business or “going dark”, inability
or refusal (express or implied by non-response) to provide for the security of
Collateral.

“Financial Statements” means consolidated financial statements of Borrower,
including a balance sheet, income statement and cash flow and, in the case of
monthly-required financial statements, showing data for the month being reported
and a history showing each month from the beginning of the relevant fiscal year.

“First-Priority” means, in relation to PFG’s Lien in Collateral, a security
interest that is prior to any other security interest, with the exception of the
Liens of the Senior Lender and other Permitted Liens, which other Permitted
Liens may only have superior priority to PFG’s Lien as expressly specified
herein or pursuant to the terms of a subordination agreement between PFG and the
holder of such other Permitted Lien.

“Foreign Subsidiaries” means, as of the Effective Date, the Dutch Subsidiary and
the Japanese Subsidiary, and shall include any non-U.S. persons becoming a
Subsidiary of Borrower after the Effective Date.

“GAAP” means generally accepted accounting principles consistently applied.

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the Effective Date with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.

“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, has been issued, granted,
given or otherwise made available by or under the authority of any Governmental
Body or pursuant to any Legal Requirement; or (b) right under any Contract with
any Governmental Body.

“Governmental Body” means any: (a) nation, principality, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, unit,
body or entity and any court or other tribunal); (d) multi-national organization
or body; or (e) individual, entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature.

“Group” means Borrower and all direct and indirect Subsidiaries and affiliated
Persons under the direct or indirect control of Borrower, and “Group Member”
means any of such foregoing Persons.

“Guarantor” means any Person guaranteeing the Obligations.

 

-13-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

“including” means including (but not limited to).

“Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, (d) capital lease obligations and
(e) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law in any
jurisdiction, including assignments for the benefit of creditors, compositions,
receiverships, administrations, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.

“Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights as described in Section 3.14 hereof,
(g) computer software and computer software products; (h) designs and design
rights; (i) technology; (j) all claims for damages by way of past, present and
future infringement of any of the rights included above; and (k) all licenses or
other rights to use any property or rights of a type described above.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Indebtedness of Borrower and its Subsidiaries, including, without limitation or
duplication, all commissions, discounts, or related amortization and other fees
and charges with respect to letters of credit and bankers’ acceptance financing
and the net costs associated with interest rate swap, cap, and similar
arrangements, and the Interest portion of any deferred payment obligation
(including leases of all types).

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the Effective Date with such additions to such term as may hereafter
be made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.

“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

“Japanese Subsidiary” means Borrower’s Japanese Subsidiary, Mediasite K.K., a
Japanese kabushiki kaisha.

“Key Person(s)” means Borrower’s Chief Executive Officer, Chief Technology
Officer and Chief Financial Officer, each as disclosed as of the Effective Date
in the Representations.

“Knowledge” or “best of knowledge” and words of similar import mean either
(i) the actual knowledge of any of Borrower’s officers, including, any Chief
Executive Officer, President, designated legal representative under the Legal
Requirements of any non-U.S. jurisdiction, Chief Information Officer (if any),
Chief Technology Officer (or equivalent), Chief Financial Officer and Corporate
Controller, or Borrower’s Vice Presidents or General Managers supervising a
business unit or division, or any persons succeeding or performing the
responsibilities of such identified positions including Directors with executive
authority, or (ii) such knowledge as the persons in such identified positions
would have assuming (A) Borrower policies in accordance with generally-accepted
norms of corporate governance and (B) the actual exercise of reasonable
diligence and prudence by such persons in accordance with such policies.

“Legal Requirement” means any written local, municipal, foreign or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation that is, has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body.

 

-14-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

“Lender Expenses” means, in each case without limitation as to type and kind:
(a) reasonable Professional Costs, and all filing, recording, search, title
insurance, appraisal, audit, and other reasonable costs incurred by PFG,
pursuant to, or in connection with, or relating to this Agreement (whether or
not a lawsuit is filed), including, but not limited to, Professional Costs PFG
pays or incurs in order to do the following: (i) prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
(ii) obtain legal advice in connection with this Agreement or Borrower; enforce,
or seek to enforce, any of its rights or retain the services of consultants to
do so; (iii) prosecute actions against, or defend actions by, Account Debtors;
(iv) commence, intervene in, or defend any action or proceeding; (v) initiate
any complaint to be relieved of the automatic stay in bankruptcy; (vi) file or
prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; (vii) examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; (viii) protect, obtain possession of, lease,
dispose of, or otherwise enforce PFG’s security interest in, the Collateral; and
(ix) otherwise represent PFG in any litigation relating to Borrower; (b) without
limiting the generality of the foregoing, all costs and expenses (including
Professional Costs).

“Lien” or “lien” is a security interest, claim, mortgage, deed of trust, levy,
charge, pledge or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.

“Loan Request” means any request that may be made by a Borrower in connection
with this Agreement, including a borrowing request, consent request, a waiver
request and any other accommodation that may be given by PFG under or relating
to the Loan Agreement.

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of Borrower
or any Guarantor, or (ii) a material impairment of the prospect of repayment of
any portion of the Obligations; or (iii) a material impairment of the value or
priority of PFG’s security interests in the Collateral, or (iv) PFG’s
determination, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 5 of the Schedule
during the next succeeding financial reporting period.

“Maturity” means the Maturity Date(s) set forth in Section 4 of the Schedule, or
such earlier date at which Obligations become due by acceleration or otherwise

“Maturity Date” means the Maturity Date(s) set forth in Section 4 of the
Schedule, or such earlier date as Maturity occurs.

“New Subsidiary(ies)” means any person that becomes a Subsidiary of Borrower
after the date hereof.

“Non-Borrower Subsidiary(ies)” means any direct or indirect Subsidiary of
Borrower not joined as a co-Borrower hereunder or otherwise joined to the Loan
Documents.

“Non-Overdue Senior Monetary Obligations” means, at any time, the amount of
monetary Obligations other than principal Indebtedness owed by Borrower to the
Senior Lender but not then due, such as accrued and unpaid interest not yet due.

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, including obligations and covenants intended to survive the
termination of this Agreement, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives (including stock warrants) purchased
or otherwise issued to PFG from time to time, whether arising from an extension
of credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, collateral monitoring fees, closing fees,
facility fees, commitment fees, contingent fees, back-end and performance-based
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents.

“Ordinary (or “ordinary”) course of business” and derivatives shall apply to an
action taken or an action required to be taken and not taken by or on behalf of
a Borrower. An action will not be deemed to have been taken in the “ordinary
course of business” unless: (a) such action is consistent with its past
practices (if such type of action has been taken in the past and, if not, such
action shall be deemed not in the ordinary course of business) and is similar in
nature and magnitude to actions

 

-15-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

customarily taken by it; (b) such action is taken in accordance with sound and
prudent business practices in its jurisdiction of organization; and (c) such
action is not required to be authorized by its shareholders and does not require
any other separate or special authorization of any nature.

“Other Property” means the following as defined in the Code in effect on the
Effective Date with such additions to such terms as may hereafter be made, and
all rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.

“Payment” means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower’s outstanding Obligations.

“Permitted Indebtedness” means:

(i) the Loans and other Obligations;

(ii) Indebtedness existing on the Effective Date and shown on Exhibit A hereto;

(iii) Subordinated Debt;

(iv) Indebtedness owing to Senior Lender not to exceed the Senior Debt Limit
specified in the Schedule;

(v) other Indebtedness secured by Permitted Liens described in clause (i) of
that definition;

(vi) unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;

(vii) Liens of carriers, warehouseman, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(viii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (i) through (vii) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower; and

(ix) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $300,000 at any time outstanding, which
have been reported to PFG in writing, and, in the case of reimbursement
obligations to the Senior Lender in respect of letters of credit which do not
exceed the Senior Debt Limit (taking into account all other Indebtedness to
Senior Lender).

“Permitted Investments” are:

(i) Investments (if any) shown on Exhibit A and existing on the Effective Date;

(ii) Investments consisting of Cash Equivalents;

(iii) Investments consisting of (i) travel advances and employee relocation
loans, and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; and

(iii) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(iv) Investments in Subsidiaries existing on the Effective Date;

(v) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers that are not Affiliates, in
the ordinary course of business; provided that this clause shall not apply to
Investments of Borrower in any Subsidiary;

(vi) Investments in the Dutch Subsidiary and the Japanese Subsidiary of not more
than $200,000 each in any calendar year; provided, however, with respect to each
such Foreign Subsidiary, if its balance of Cash and Cash Equivalents with
institutions or otherwise at any time exceeds its six (6) month average balance
of such Cash and Cash Equivalents by more than $200,000, then no further
Investments may be made by Borrower in such Foreign Subsidiary for the balance
of such calendar year;

 

-16-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

(vii) Deposit Accounts in which PFG has a perfected security interest;

(viii) Investments received in connection with the bankruptcy or reorganization
of customers or suppliers, and in settlement of delinquent obligations of, and
other disputes with, customers or suppliers arising in the ordinary course of
business; and

(ix) bank certificates of deposit issued maturing no more than 1 year after
issue.

“Permitted Liens” means the following:

(i) Liens arising from lease transactions and purchase money transactions
(including Liens arising under any retention of title, hire purchase or
conditional sales arrangement or arrangements having similar effect) (i) on
Equipment acquired or held by Borrower incurred for financing the acquisition of
the Equipment securing no more than $700,000 in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment,
subject to the same aggregate dollar cap set forth in clause (i);

(ii) Liens for Taxes not yet payable or being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(iii) additional Liens consented to in writing by PFG, which consent may be
withheld in its good faith business judgment. PFG shall have the right to
require, as a condition to its consent under this subparagraph (iii), that the
holder of the additional Lien sign a subordination agreement in PFG’s then
standard form, acknowledge that its Lien is subordinate to the Lien of PFG,
agree that payment of its underlying obligation is subject to the prior payment
of Obligations owing to PFG (subject to any permitted payments specified in such
subordination agreement) and agree not to take any action to enforce its
subordinate security interest so long as any Obligations remain outstanding, and
that Borrower agrees that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement;

(iv) Liens being terminated substantially concurrently with this Agreement;

(v) Liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent;

(vi) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(vii) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i),
(ii), (iii) and (ix), provided that any extension, renewal or replacement lien
is limited to the property encumbered by the existing lien and the principal
amount of the indebtedness being extended, renewed or refinanced does not
increase and other terms are not less favorable to Borrower;

(viii) Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods;

(ix) statutory, common law or contractual Liens of depository institutions or
institutions holding securities account (including rights of set-off) securing
only customary charges and fees in connection with such accounts;

(x) other Liens included as Permitted Liens in Exhibit A;

(xi) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;

(xii) Liens arising under Section 6.1(e) cured as provided therein; and

(xiii) Liens in favor of the Senior Lender securing an amount not in excess of
the Senior Debt Limit.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

“Plan” means Borrower’s financial plan as presented to PFG on for its 2015
fiscal year, as such financial plan is delivered in subsequent years for future
periods.

“Professional Costs” means all reasonable fees and expenses of auditors,
accountants, valuation experts, Collateral disposition service providers,
restructuring and other advisory services in connection with restructurings,
workouts and Insolvency Proceedings, and fees and costs of attorneys.

 

-17-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

“Qualifying Request” means a request made by a Responsible Officer of Borrower
under Section 1.4 for (i) a Loan that is within Borrower’s borrowing
availability under this Agreement, satisfies the relevant conditions set forth
in Section 9 of the Schedule and is accompanied by such certificates, documents
and instruments as may be required under this Agreement or otherwise reasonably
required by PFG to confirm Borrower’s compliance with the Loan Documents at the
time of such request, or (ii) any other matter for which PFG’s consent is
required under the Loan Documents.

“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.

“Revolving Line” means the revolving line of credit facility of Borrower with
the Senor Lender from time to time in effect and “Revolving Line Availability”
means the sum that may be borrowed by Borrower from time to time under the
Revolving Line based on the Borrowing Base (as defined in the Senior Loan
Documents).

“Responsible Officer(s)” means the Key Persons and any other person authorized
to bind Borrower and notified to PFG in writing by a Responsible Officer as a
new Responsible Officer.

“Restricted License” means any material license or other agreement with respect
to which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security in Borrower’s interest in such license or
agreement or any other property, or (b) for which a default under or termination
of could interfere with PFG’s right to sell any Collateral.

“Revenue” means revenues required to be recognized as such under GAAP.

“Security Instruments” means financing statements and similar notices filed
under the Code or other relevant local law (U.S. or non-U.S.) in any
jurisdiction in which such financing statements may be filed, fixed and floating
charges, share charges, mortgage debentures, and any other notices, instruments
and filings that reflect the “all assets” security granted to PFG by Borrower in
this Agreement and the other Loan Documents.

“Senior Lender” has the meaning set forth in Section 8 of the Schedule.

“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor(s) upon terms acceptable to PFG in its
sole business discretion, but which may at PFG’s option include:
(i) subordination of subordinated creditor Lens, (ii) restrictions or
prohibition of payments on subordinated debt until all Obligations to PFG are
fully repaid and performed, and (iii) a prohibition on the exercise of remedies
by a subordinated creditor until all Obligations to PFG are fully repaid and
performed.

“Subordination Agreement” means that certain Subordination Agreement, dated as
of the date hereof, by and between PFG and Senior Lender.

“Subsidiary” means, with respect to any Person, (i) any Person of which more
than 50% of the voting stock or other equity interests is owned or (ii) a Person
controlled, directly or indirectly, by such Person or one or more Affiliates of
such Person and which, for the avoidance of doubt, shall include a “sister”
company to a Person under common direct or indirect ownership meeting the above
specified percentage for being considered a “Subsidiary”.

“SVB Term Loan” means the “Term Loan 2015” as defined in the Senior Loan
Documents in the original principal amount of $2,500,000 and any renewal or
replacement thereof in future periods.

“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), that is, has been or may in the future be
(a) imposed, assessed or collected by or under the authority of any Governmental
Body, or (b) payable pursuant to any tax-sharing agreement or similar contract.

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

“Transfer” or “transfer” shall include any sale, assignment with or without
consideration, encumbrance, hypothecation, pledge, or other transfer or
disposition of any kind, including, but not limited to, transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary or by operation of
law, directly or indirectly.

 

-18-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 

8. GENERAL PROVISIONS.

8.1 Confidentiality. PFG agrees to use the same degree of care that it exercises
with respect to its own proprietary information, to maintain the confidentiality
of any and all proprietary, trade secret or confidential information provided to
or received by PFG from Borrower, which indicates that it is confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that PFG may disclose
such information (i) to its officers, directors, employees, attorneys,
accountants, affiliates, advisory boards, participants, prospective
participants, assignees and prospective assignees, and such other Persons to
whom PFG shall at any time be required to make such disclosure in accordance
with applicable law or legal process, and (ii) in its good faith business
judgment in connection with the enforcement of its rights or remedies after an
Event of Default, or in connection with any dispute with Borrower or any other
Person relating to Borrower. The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of PFG relating to Borrower.

8.2 Interest Computation. In computing interest on the Obligations, all Payments
received after 12:00 Noon, Pacific Time, on any day shall be deemed received on
the next Business Day.

8.3 Payments. All Payments may be applied, and in PFG’s good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.

8.4 Monthly Accountings. PFG may provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement. Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by PFG), unless Borrower notifies PFG in writing to the
contrary within 60 days after such account is rendered, describing the nature of
any alleged errors or omissions.

8.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt requested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), or by
electronic mail to the most recent electronic mail address for Borrower provided
for the chief financial officer or financial controller executing the
Representations (and if by electronic mail, with an electronic delivery and/or
read receipt), addressed to PFG or Borrower at the addresses shown in the
heading to this Agreement, in the Representations or at any other address
designated in writing by one party to the other party. All notices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private delivery service, or two Business Days following the deposit thereof in
the United States mail, with postage prepaid, or on the first business day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein.

8.6 Authorization to Use Borrower Name, Etc. Borrower irrevocably authorizes PFG
to: (i) use Borrower’s logo on PFG’s website and in its marketing materials to
denote the lending relationship between PFG and Borrower; (ii) use a “tombstone”
to highlight the transaction(s) from time to time between PFG and Borrower; and
(iii) to issue press releases in a form reasonable acceptable to Borrower and
PFG highlighting and summarizing the credit facilities extended by PFG to
Borrower from time to time under this Agreement, as amended from time to time,
all of the above (i) through (iii), for marketing purposes.

8.7 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

8.8 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

8.9 Waivers; Indemnity. The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith. Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar. None of the provisions of this Agreement or any other Loan Document
shall be deemed to have been waived by any act or knowledge of PFG or its agents
or employees, but only by a specific written waiver signed by an authorized
officer of PFG and delivered to Borrower. Borrower waives the benefit of all
statutes of

 

-19-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

limitations relating to any of the Obligations or this Agreement or any other
Loan Document, and Borrower waives demand, protest, notice of protest and notice
of default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, instrument, account,
General Intangible, document or guaranty at any time held by PFG on which
Borrower is or may in any way be liable, and notice of any action taken by PFG,
unless expressly required by this Agreement. Borrower hereby agrees to indemnify
PFG and its affiliates, subsidiaries, parent, directors, officers, employees,
agents, and attorneys, and to hold them harmless from and against any and all
claims, debts, liabilities, demands, obligations, actions, causes of action,
penalties and Lender Expenses of every kind, which they may sustain or incur
based upon or arising out of any of the Obligations, or any relationship or
agreement between PFG and Borrower, or any other matter, relating to Borrower or
the Obligations; provided that this indemnity shall not extend to damages
determined by a court of competent jurisdiction in a final judgment to have been
proximately caused by the indemnitee’s own willful misconduct. Notwithstanding
any provision in this Agreement to the contrary, the indemnity agreement set
forth in this Section shall survive any termination of this Agreement and shall
for all purposes continue in full force and effect.

8.10 No Liability for Ordinary Negligence. Borrower agrees that any and all
claims it may have under this Agreement shall be limited to claims against PFG
and not its directors, officers, employees, agents, attorneys or any other
Person affiliated with or representing PFG. Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the negligence of PFG, or any of its directors,
officers, employees, agents, attorneys or any other Person affiliated with or
representing PFG, but nothing herein shall relieve PFG from liability for its
own gross negligence or willful misconduct.

8.11 Amendment; Electronic Execution of Documents. The terms and provisions of
this Agreement may not be waived or amended, except in a writing executed by
Borrower and a duly authorized officer of PFG. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

8.12 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

8.13 Lender Expenses. Borrower shall reimburse PFG for all Lender Expenses. All
Lender Expenses to which PFG may be entitled pursuant to this Paragraph shall
immediately become part of Borrower’s Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.

8.14 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or Transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void. No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.

8.15 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.

8.16 Limitation of Actions. Any claim or cause of action by Borrower against
PFG, its directors, officers, employees, agents, accountants or attorneys, based
upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, incurred,
done, omitted or suffered to be done by PFG, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year after the earlier to occur of
(i) the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based, or (ii) the date this Agreement is
terminated, and (b) the service of a summons and complaint on an officer of PFG,
or on any other person authorized to accept service on behalf of PFG, within
thirty (30) days thereafter. Borrower agrees that such one-year period is a
reasonable and sufficient time for Borrower to investigate and act upon any such
claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion. This provision shall survive any termination of this Loan Agreement
or any other Loan Document.

8.17 Loan Monitoring. At reasonable times and upon reasonable advance notice to
Borrower, PFG shall have the right to

 

-20-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

visit personally with Borrower up to two times per calendar year at its
principal place of business or such other location as the parties may mutually
agree, for the purpose of meeting with Borrower’s management in order to remain
as up-to-date with Borrower’s business as is practicable and to maintain best
practices in terms of lender loan monitoring and diligence. Lender Expenses
incurred for reasonable travel, lodging and similar expenses for up to three PFG
staff for such visits shall be at Borrower’s expense and reimbursed in the same
manner as other PFG expenses under this Agreement.

8.18 Paragraph Headings; Construction; Counterparts. Paragraph headings are only
used in this Agreement for convenience. Borrower and PFG acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties with the benefit of
independent counsel and no uncertainty or ambiguity in any term or provision of
this Agreement shall be construed strictly against PFG or Borrower under any
rule of construction or otherwise. References to “Borrower” are construed to
mean “each Borrower”, unless otherwise expressly specified. Amounts set off in
brackets or parentheses are negative. The word “shall” is mandatory, the word
“may” is permissive, and the word “or” is not exclusive. The term “Agreement”
includes the Schedule. Obligations of a similar nature addressed in different
sections of this Agreement shall be deemed supplemental to one another and not
exclusive unless expressly set forth as such. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, is an original, and all taken
together, constitute one Agreement.

8.19 Correction of Loan Documents. PFG may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties so
long as PFG provides Borrowers with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both PFG and Borrower.

8.20 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California. As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall
be litigated in courts located within California and that the exclusive venue
therefor shall, at PFG’s option, be Santa Clara County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or by
internationally-recognized commercial courier or overnight delivery service or
by certified mail, return receipt requested, to the last known address for
Borrower; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding. Notwithstanding the foregoing, PFG, in pursuit of
collection and Collateral or rights therein, may pursue remedies in any
jurisdiction in which Borrower or any Collateral resides or is deemed to reside.

8.21 Withholding. Payments received by PFG from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Body (including any interest,
additions to tax or penalties applicable thereto). Specifically, however, if at
any time any Governmental Body, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to PFG, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, PFG receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Body. Borrower will, upon request, furnish
PFG with proof reasonably satisfactory to PFG indicating that Borrower has made
such withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower. The agreements and
obligations of Borrower contained in this Section 8.21 shall survive the
termination of this Agreement.

8.22 Multiple Borrowers; Suretyship Waivers. If at any time there is more than
one Borrower:

(a) Borrowers’ Agent. Each Borrower hereby irrevocably appoints Sonic Foundry,
Inc. as the agent, attorney-in-fact and legal representative of all Borrowers
for all purposes, including requesting disbursement of the Loan and receiving
account statements and other notices and communications to Borrowers (or any of
them) from PFG. PFG may rely, and shall be fully protected in relying, on any
request for a Loan, disbursement instruction, report, information or any other
notice or communication made or given by any Borrower, whether in its own name,
as Borrowers’ agent, or on behalf of one or more Borrowers, and PFG shall not
have any obligation to make any inquiry or request any confirmation from or on
behalf of any other Borrower as to the binding effect on it of any such request,
instruction, report, information, other notice or communication, nor shall the
joint and several character of Borrowers’ obligations hereunder be affected
thereby.

 

-21-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

(b) Waivers. Each Borrower hereby waives: (i) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other Person, or to proceed against any property of any kind
which secures all or any part of the Obligations, or to exercise any right of
offset or other right with respect to any reserves, credits or deposit accounts
held by or maintained with PFG or any indebtedness of PFG to any other Borrower,
or to exercise any other right or power, or pursue any other remedy PFG may
have; (ii) any defense arising by reason of any disability or other defense of
any other Borrower or any guarantor or any endorser, co-maker or other Person,
or by reason of the cessation from any cause whatsoever of any liability of any
other Borrower or any guarantor or any endorser, co-maker or other Person, with
respect to all or any part of the Obligations, or by reason of any act or
omission of PFG or others which directly or indirectly results in the discharge
or release of any other Borrower or any guarantor or any other Person or any
Obligations or any security therefor, whether by operation of law or otherwise;
(iii) any defense arising by reason of any failure of PFG to obtain, perfect,
maintain or keep in force any Lien on, any property of any Borrower or any other
Person; (iv) any defense based upon or arising out of any Insolvency Proceeding,
liquidation or dissolution proceeding commenced by or against or in respect of
any Borrower or any guarantor or any endorser, co-maker or other Person,
including without limitation any discharge of, or bar against collecting, any of
the Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding. Until all of the Obligations have been paid,
performed, and discharged in full, nothing shall discharge or satisfy the
liability of Borrower hereunder except the full performance and payment of all
of the Obligations. If any claim is ever made upon PFG for repayment or recovery
of any amount or amounts received by PFG in payment of or on account of any of
the Obligations, because of any claim that any such payment constituted a
preferential Transfer or fraudulent conveyance, or for any other reason
whatsoever, and PFG repays all or part of said amount by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over PFG
or any of its property, or by reason of any settlement or compromise of any such
claim effected by PFG with any such claimant (including without limitation the
any other Borrower), then and in any such event, Borrower agrees that any such
judgment, decree, order, settlement and compromise shall be binding upon
Borrower, notwithstanding any revocation or release of this Agreement or the
cancellation of any note or other instrument evidencing any of the Obligations,
or any release of any of the Obligations, and Borrower shall be and remain
liable to PFG under this Agreement for the amount so repaid or recovered, to the
same extent as if such amount had never originally been received by PFG, and the
provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Agreement. Each Borrower
hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Borrower, and all
rights of recourse to any assets or property of any other Borrower, and all
rights to any collateral or security held for the payment and performance of any
Obligations, including (but not limited to) any of the foregoing rights which
Borrower may have under any present or future document or agreement with any
other Borrower or other Person, and including (but not limited to) any of the
foregoing rights which Borrower may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine. Each Borrower further hereby waives any other rights and
defenses that are or may become available to Borrower by reason of California
Civil Code Sections 2787 to 2855 (inclusive), 2899, and 3433, as now in effect
or hereafter amended, and under all other similar statutes and rules now or
hereafter in effect.

(c) Consents. Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, PFG may, from time to time before or after
revocation of this Agreement, do any one or more of the following in PFG’s sole
and absolute discretion: (i) accept partial payments of, compromise or settle,
renew, extend the time for the payment, discharge, or performance of, refuse to
enforce, and release all or any parties to, any or all of the Obligations;
(ii) grant any other indulgence to any Borrower or any other Person in respect
of any or all of the Obligations or any other matter; (iii) accept, release,
waive, surrender, enforce, exchange, modify, impair, or extend the time for the
performance, discharge, or payment of, any and all property of any kind securing
any or all of the Obligations or any guaranty of any or all of the Obligations,
or on which PFG at any time may have a Lien, or refuse to enforce its rights or
make any compromise or settlement or agreement therefor in respect of any or all
of such property; (iv) substitute or add, or take any action or omit to take any
action which results in the release of, any one or more other Borrowers or any
endorsers or guarantors of all or any part of the Obligations, including,
without limitation one or more parties to this Agreement, regardless of any
destruction or impairment of any right of contribution or other right of
Borrower; (v) apply any sums received from any other Borrower, any guarantor,
endorser, or co-signer, or from the disposition of any Collateral or security,
to any indebtedness whatsoever owing from such Person or secured by such
Collateral or security, in such manner and order as PFG determines in its sole
discretion, and regardless of whether such indebtedness is part of the
Obligations, is secured, or is due and payable. Borrower consents and agrees
that PFG shall be under no obligation to marshal any assets in favor of
Borrower, or against or in payment of any or all of the Obligations. Borrower
further consents and agrees that PFG shall have no duties or responsibilities
whatsoever with respect to any

 

-22-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

property securing any or all of the Obligations. Without limiting the generality
of the foregoing, PFG shall have no obligation to monitor, verify, audit,
examine, or obtain or maintain any insurance with respect to, any property
securing any or all of the Obligations.

(d) Foreclosure of Trust Deeds. Each Borrower waives all rights and defenses
that Borrower may have because any other Borrower’s Obligations are secured by
real property. This means, among other things: (1) PFG may collect from Borrower
without first foreclosing on any real or personal property collateral pledged by
the other Borrower; and (2) If PFG forecloses on any real property collateral
pledged by another Borrower: (A) The amount of the Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price; and (B) PFG may
collect from Borrower even if PFG, by foreclosing on the real property
collateral, has destroyed any right Borrower may have to collect from the other
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses Borrower may have because any other Borrower’s Obligations are secured
by real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure. Each Borrower waives all rights and defenses arising
out of an election of remedies by PFG, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed Borrower’s rights of subrogation and reimbursement
against another Borrower or any other Person by the operation of Section 580d of
the California Code of Civil Procedure or otherwise.

(e) Independent Liability. Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against Borrower, in the
same action in which any other Borrower may be sued or in separate actions, as
often as deemed advisable by PFG. Each Borrower is fully aware of the financial
condition of each other Borrower and is executing and delivering this Agreement
based solely upon its own independent investigation of all matters pertinent
hereto, and Borrower is not relying in any manner upon any representation or
statement of PFG with respect thereto. Each Borrower represents and warrants
that it is in a position to obtain, and each Borrower hereby assumes full
responsibility for obtaining, any additional information concerning any other
Borrower’s financial condition and any other matter pertinent hereto as Borrower
may desire, and Borrower is not relying upon or expecting PFG to furnish to it
any information now or hereafter in PFG’s possession concerning the same or any
other matter.

(f) Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and Borrower holding the
indebtedness shall take all actions reasonably requested by PFG to effect, to
enforce and to give notice of such subordination.

8.23 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

8.24 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

8.25 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

8.26 Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the Santa Clara County, California Superior Court)
appointed in accordance with Code of

 

-23-



--------------------------------------------------------------------------------

Partners for Growth Loan and Security Agreement          

 

 

Civil Procedure Section 638 (or pursuant to comparable provisions of federal law
if the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, PFG desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then PFG may apply to the Santa Clara County,
California Superior Court for such relief. The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings. The parties shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the Code of
Civil Procedure § 644(a). Nothing in this paragraph shall limit the right of PFG
at any time to exercise self-help remedies, foreclose against Collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

[SIGNATURE PAGE FOLLOWS]

 

-24-



--------------------------------------------------------------------------------

 

 

 

Borrower: PFG: SONIC FOUNDRY, INC. PARTNERS FOR GROWTH IV, L.P. By

/s/ Gary Weis

By

/s/ Lorraine Nield

President or Vice President By

/s/ Ken Minor

Name:

Lorraine Nield

Secretary or Ass’t Secretary Title: Manager, Partners for Growth IV, LLC Its
General Partner

 

- Signature Page Loan and Security Agreement -



--------------------------------------------------------------------------------

 

 

 

Partners For Growth

Schedule to

Loan and Security Agreement

 

Borrower: Sonic Foundry, Inc., a Maryland corporation Address: 222 West
Washington Avenue, Madison, WI 53703 Date: May 13, 2015

This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH IV, L.P. and the above-borrower of even date.

 

 

 

1. LOAN (Section 1.1): The Loan: The Loan shall consist of a term Loans in the
maximum aggregate amount of $2,000,000, which shall be disbursed in two (2)
Tranches as follows: Tranche 1: $1,500,000, which shall be disbursed within one
(1) Business Day following satisfaction (or in PFG’s discretion, waiver) of the
conditions set forth in Section 9 of this Schedule; and Tranche 2: $500,000,
which shall be disbursed within (1) Business Day following Borrower’s Qualifying
Request at any time between the Effective Date and 5:00 p.m. Pacific Time on
December 31, 2015, for the Tranche 2 Loan, so long as at the time of such
Qualifying Request, no Default or Event of Default shall have occurred and be
continuing. Repayment: Tranche 1: Borrower shall pay interest only on the
Tranche 1 Loan from the Effective Date to the date that is six (6) months from
the end of the first full month after the Effective Date. Thereafter, commencing
with a principal payment due December 1, 2015 (the “Tranche 1 Principal
Repayment Commencement Date”) the principal amount of the Loan Tranche 1 Loan
shall be repaid equal monthly principal payments of $50,000 each, plus interest
accrued on principal during the prior month, and continuing on the same day of
each month thereafter until the earlier of (i) the date on which the unpaid
principal balance of all Loans and any and all accrued and unpaid interest and
other monetary Obligations thereon has been paid and (ii) the Maturity Date.

 

-1-



--------------------------------------------------------------------------------

            Partners for Growth Schedule to Loan and Security Agreement        
 

 

 

Tranche 2: Borrower shall pay interest only on the Tranche 2 Loan from the date
the Tranche 2 Loan is disbursed to Borrower to the date that is six (6) months
from the end of the first full month after the Effective Date (the same date the
interest-only period in respect of Tranche 1 ends). Thereafter, commencing with
a principal payment due on the Tranche 1 Principal Repayment Commencement Date,
the principal amount of the Loan Tranche 2 Loan shall be repaid equal monthly
principal payments of $16,666,67 each, plus interest accrued on principal during
the prior month, and continuing on the same day of each month thereafter until
the until the earlier of (i) the date on which the unpaid principal balance of
all Loans and any and all accrued and unpaid interest and other monetary
Obligations thereon has been paid and (ii) the Maturity Date. For the avoidance
of doubt, if Borrower were to draw the Tranche 2 Loan on December 31, 2015, the
first principal payment on Tranche 2 would be due on February 1, 2016, the
monthly principal amount would be the principal amount of Tranche 2 divided by
the number of months to the stated Maturity Date and all principal and interest
under Tranche 2 would be due coterminous with Tranche 1 Obligations, on the
stated Maturity Date. Prepayment: The principal of the Loans may be prepaid at
any time, in whole or in part, provided that, concurrently with the prepayment,
Borrower pays to PFG a prepayment fee equal to 1% of the principal amount
prepaid in the first year from the Effective Date.

 

 

 

2. INTEREST.     Interest Rate (Section 1.2): The Loan shall bear interest at a
per annum rate equal to 10.75%, fixed. Interest shall be calculated on the basis
of a 360-day year and a year of twelve months of 30 days each for the actual
number of days elapsed. Accrued interest for each month shall be payable
monthly, on the first day of each month for interest accrued during the prior
month.

 

 

 

3. FEES (Section 1.3):     Loan Commitment Fee: $30,000, fully earned and
payable concurrently herewith, and $10,000 upon Borrower drawing Tranche 2.

 

-2-



--------------------------------------------------------------------------------

              Partners for Growth    Schedule to Loan and Security
Agreement          

 

 

 

 

4. MATURITY DATE (Section 5.1):  May 13, 2018

 

 

 

5. FINANCIAL COVENANTS (Section 4.1): Borrower shall comply with each of the
following covenants. Compliance shall be determined as of the end of each month,
except as otherwise specifically provided below: (a) Debt Service Coverage
(“DSC”) Ratio: Commencing with the quarterly compliance period ended June 30,
2015 and thereafter, measured as of the last day of each fiscal quarter, on a
trailing twelve (12) month basis ending as of the date of measurement, maintain
a ratio of (x) (i) EBITDA plus (ii) the net change in Deferred Revenue during
such measurement period; divided (y) Debt Service, of at least the following for
the quarterly periods indicated below:        

Quarterly Periods Ending

 

Minimum Debt Service Coverage Ratio

   

June 30, 2015

  1.00:1.00    

September 30, 2015

  1.25:1.00    

December 31, 2015

  1.50:1.00    

Each quarterly period thereafter

  1.50:1.00     Definition. For purposes of the DSC Ratio, the term “EBITDA”
means (a) Net Income, plus (b) Interest Expense, plus (c) to the extent deducted
in the calculation of Net Income, depreciation expense and amortization expense,
plus (d) income tax expense, plus (e) non-cash stock compensation expense, plus
(f) up to $28,000 in settlement expenses under the Astute Settlement, plus, (g)
up to $150,000 in severance compensation in connection with a departing
employee, plus, (h) such other non-cash and non-recurring expenses acceptable to
PFG, in its reasonable discretion.     DSC Default Cure. Borrower shall not be
deemed to be in default of the DSC Ratio if at any relevant time of measurement
(i.e., a DSC Default) Borrower is able to reserve all term debt then outstanding
to the Senior Lender under the SVB Term Loan within Borrower’s Revolving Line
Availability.

(b)

  Minimum Liquidity:   Commencing with the monthly period ending May 31, 2015,
Borrower shall maintain a minimum Liquidity Ratio of at least: (i) 1.35:1.00 for
each month-end that is not the last day of a fiscal quarter; and (ii) 1.50:1.00
for each month-end that is the last day of any fiscal quarter.

 

-3-



--------------------------------------------------------------------------------

            Partners for Growth Schedule to Loan and Security Agreement        
 

 

 

For purposes of the Minimum Liquidity covenant, the term “Liquidity Ratio” means
the (A) the sum of (i) Borrower’s unrestricted Cash and Cash Equivalents
deposited with the Senior Lender, plus (ii) Borrower’s net billed accounts
receivable as reported to the Senior Lender, divided by (B) all monetary
obligations owing to the Senior Lender as at any date of measurement. (c)
Japanese Subsidiary Debt: At all times the Japanese Subsidiary shall have less
than $500,000 outstanding under its revolving credit facility. (d) Future
Periods: For periods prior to the Maturity Date not addressed by the covenant
thresholds set forth above, PFG will set thresholds substantially consistently
with the Senior Lender. If at any time there is no Senior Lender or a senior
lender other than Silicon Valley Bank, PFG shall set thresholds of like tenor
based on Borrower’s Plan for periods for which covenant thresholds have not then
been set.

 

 

 

6. REPORTING. (Section 4.4): Borrower shall provide PFG with the following: (a)
Monthly accounts payable, accounts receivable and deferred Revenue schedules,
aged by invoice date, and outstanding or held check registers, if any, within 30
days after the end of each month. (b) Monthly unaudited consolidated Financial
Statements, as soon as available, and in any event within 30 days after the end
of each month. (c) Monthly Compliance Certificates within 30 days after the end
of each month and at each Loan request, signed by the Chief Financial Officer of
Borrower, certifying that as of the end of such month or as at such date of Loan
request Borrower was in full compliance with all of the terms and conditions of
this Agreement and setting forth calculations showing compliance with the
financial covenants set forth in this Schedule and such other information as PFG
shall reasonably request. (d) Updates to the Representations, as and when
required to render the information therein true, correct, accurate and complete
in all material respects and no less frequently than quarterly. (e) Annual
Borrower Board-approved Budgets and Forecasts, within the earlier of 30 days of
approval by Borrower’s Board or when available.

 

-4-



--------------------------------------------------------------------------------

            Partners for Growth Schedule to Loan and Security Agreement        
 

 

 

(f) Annual consolidated and consolidating Financial Statements, as soon as
available, and in any event within 120 days following the end of Borrower’s
fiscal year, certified by, and with an unqualified opinion of, independent
certified public accountants acceptable to PFG. Borrowers current independent
certified public accountants, Baker Tilly Virchow Krause is acceptable to PFG.
If Borrower is required to file and is current in its filings of Form 10-K with
the Securities and Exchange Commission and the same is available within said
period through EDGAR, this requirement will be deemed satisfied. (g) Upon PFG
request, copies of all reports and statements provided by Borrower to the Senior
Lender.

 

 

 

7. BORROWER INFORMATION: Borrower represents and warrants that the information
set forth in the Representations and Warranties of Borrower dated April 17,
2015, previously submitted to PFG (the “Representations”) is true and correct as
of the Effective Date.

 

 

 

8. ADDITIONAL PROVISIONS (a) Senior Lender.

(1)

Senior Lender. As used herein, “Senior Lender” means Silicon Valley Bank, and
“Senior Loan Documents” means all present and future documents instruments and
agreements entered into between Borrower and Senior Lender or by third parties
relating to Borrower and Senior Lender. (2) Senior Debt Limit. Borrower shall
not permit the total Indebtedness of Borrower to Senior Lender, other than
Non-Overdue Senior Monetary Obligations and up to $200,000 in Bank Services (as
defined in the Senior Loan Documents), at any time to exceed the sum of (A)
$4,000,000 under the Revolving Line, plus (B) the outstanding principal balance
at any time under the SVB Term Loan (the “Senior Debt Limit”), including, but
not limited to, monies borrowed by Borrower, interest on loans due from
Borrower, Lender Expenses for which Borrower is obligated, sums due from
Borrower in connection with issuance of commercial letters of credit, issuance
of forward contracts for

 

-5-



--------------------------------------------------------------------------------

            Partners for Growth Schedule to Loan and Security Agreement        
 

 

 

foreign exchange reserve, and any other direct or indirect financial
accommodation Senior Lender may provide to Borrower. Principal under the SVB
Term Loan may not be reborrowed by Borrower without PFG’s consent, in its
business discretion. (3) Senior Loan Documents. Borrower represents and warrants
that it has provided PFG with true and complete copies of all existing Senior
Loan Documents, and Borrower covenants that it will, in the future, provide PFG
with true and complete copies of any future Senior Loan Documents, including
without limitation any amendments to any existing Senior Loan Documents. (b)
Collateral Accounts. Concurrently, Borrower shall cause the banks and other
institutions where its Collateral Accounts are maintained to enter into Control
Agreements with PFG, in form and substance legally sufficient and otherwise
satisfactory to PFG in its good faith business judgment and sufficient to
perfect PFG’s security interest in said Collateral Accounts, subject to the
security interest of the Senior Lender. Said Control Agreements shall permit
PFG, upon a Default, to exercise exclusive control over said Collateral Accounts
and proceeds thereof (subject to the rights of the Senior Lender). As a
continuing obligation, all primary operating accounts and excess Cash of
Borrower shall be maintained with the Senior Lender and its affiliates. (c)
Subordination of Inside Debt. All present and future indebtedness of Borrower to
its officers, directors and shareholders (“Inside Debt”) shall, at all times, be
subordinated to the Lien of PFG in respect of and prior payment of Obligations.
Borrower represents and warrants that there is no Inside Debt presently
outstanding, except as set forth in Exhibit A. Prior to incurring any Inside
Debt in the future, Borrower shall cause the person to whom such Inside Debt
will be owed to execute and deliver to PFG a subordination agreement on PFG’s
standard form.

 

 

 

9. CONDITIONS In addition to any other conditions to the Loan set out in this
Agreement, PFG will not make any Loan until PFG shall have received from
Borrower, in form and substance satisfactory to PFG, such documents, and
completion of such other matters, as PFG may reasonably deem necessary or
appropriate, including that there shall be

 

-6-



--------------------------------------------------------------------------------

            Partners for Growth Schedule to Loan and Security Agreement        
 

 

 

no discovery of any facts or circumstances which would, as determined by PFG in
its sole discretion, negatively affect or be reasonably expected to negatively
affect the collectability of the Obligations, PFG’s security interest in
Borrower’s Collateral or the value thereof. Notwithstanding the foregoing,
Borrower agrees to deliver to PFG each item required to be delivered to PFG
under this Agreement as a condition precedent to any Loan. Borrower expressly
agrees that a Loan made prior to the receipt by PFG of any such item shall not
constitute a waiver by PFG of Borrower’s obligation to deliver such item, and
the making of any Loan in the absence of a required item shall be in PFG’s sole
discretion. Without limiting the foregoing, as a condition to the Loan, Borrower
shall provide: (i) duly executed original signatures of Borrower to the Loan
Documents to which Borrower is a party, including without limitation, this
Agreement, the Intellectual Property Security Agreement and related Collateral
Agreements and Notices, landlord consents and bailee waivers, and subordination
agreements among PFG, Borrower and holders of Subordinated Debt; (ii) Borrower’s
Constitutional Documents and, where applicable, a good standing certificate of
Borrower certified by the Secretary of State or other Governmental Body of the
jurisdiction of formation of Borrower, as of a date no earlier than thirty
(30) days prior to the date hereof; (iii) A Certificate of Incumbency and a
Secretary’s Certificate certifying the Constitutional Documents of Borrower and
resolutions of the Board of Borrower authorizing the execution, delivery and
performance of the Loan Documents to which such Borrower is a party, including
in the case of Parent, the Warrant; (iv) Control Agreements as required by
Section 8(b) of this Schedule, duly executed by Borrower and each relevant
depositary institution in favor of PFG, including from Silicon Valley Bank; (v)
certified copies, dated as of a recent date, of Security Instrument searches, as
PFG shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such Security
Instruments either constitute Permitted Liens or have been or, in connection
with the Loan, will be terminated or released; (vi) the Representations, duly
executed by Borrower, (vii) landlord consents executed in favor of PFG by
Borrower’s principal office lessor in respect of its premises in Madison,
Wisconsin and, if required by PFG, each other premises where Borrower holds
Collateral with a fair value in excess of $10,000, and

 

-7-



--------------------------------------------------------------------------------

            Partners for Growth Schedule to Loan and Security Agreement        
 

 

 

warehouseman’s/bailee waivers in respect of third party premises where
Collateral with a fair value in excess of $10,000 is stored or housed, including
Borrower’s facilities at Embedtek (Hartland, WI), 5Nines (Madison, WI) and TDS
(Madison, WI); (viii) duly executed Warrants in favor of PFG and its designees
(the “PFG Warrant”) to purchase up to 50,000 Common Shares of Borrower, in
agreed form; (ix) the insurance policies and/or endorsements required pursuant
to Section 4.3; (x) payment of the Fees specified in Section 3 of this Schedule
and Lender Expenses incurred in connection with the Loan; (xi) any third party
consents required in order for Borrower to enter into and perform the Loan
Documents; (xii) execution and delivery of a subordination agreement between PFG
and the Senior Lender in respect of obligations under this Agreement; (xiii) PFG
shall have received true, correct and current copies of the Senior Loan
Documents; and (xiv) to the extent that the conditions to this Agreement have
not been completed as of the Effective Date, a post-closing obligations letter
in PFG’s customary form by which PFG waives or defers performance of such
conditions as PFG is willing to defer in its sole business discretion.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

 

 

 

Borrower: PFG: SONIC FOUNDRY, INC. PARTNERS FOR GROWTH IV, L.P. By

 

By

 

President or Vice President By

 

Name:

 

Secretary or Ass’t Secretary Title: Manager, Partners for Growth IV, LLC Its
General Partner

 

- Signature Page to Schedule to Loan and Security Agreement -



--------------------------------------------------------------------------------

Exhibit A to Loan and Security Agreement

Section 7 – “Permitted Indebtedness” – Other Existing Permitted Indebtedness:

Section 8 – “Permitted Investments” – Other Existing Permitted Investments:

Section 8 – “Permitted Liens” – Other Permitted Liens:

“Inside Debt”:



--------------------------------------------------------------------------------

Exhibit B to Loan and Security Agreement – Compliance Certificate